Citation Nr: 0501914	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-12 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1969.  The record documents an in-service back injury 
during basic training, the result of a shed falling on him.  
Service connection was denied in a Board decision dated in 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The rating decision determined that new and 
material evidence sufficient to reopen the veteran's claim 
had not been submitted.  The veteran appealed, and, in a 
video hearing before the undersigned Veterans Law Judge, the 
veteran provided testimony regarding his continued symptoms 
since his in-service injury.  In a decision dated in July 
2003, the Board determined that the veteran's testimony 
provided new evidence which was so significant that it must 
be considered in reaching the merits of the claim.  The Board 
at the same time remanded the case for further evidentiary 
development.


FINDING OF FACT

The veteran does not have a back disability attributable to 
his military service.


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) indicate that he 
sustained a lower back injury in September 1967.  He was 
treated in the base hospital emergency room, and an X-ray was 
noted as "negative."  He was seen again the following week 
for a routine follow-up.  The record shows no further back 
complaints or treatment throughout the veteran's remaining 
service.  A separation medical clearance dated in March 1969 
noted no abnormality, and the veteran indicated no complaints 
whatsoever in the medical history he provided at that time.

Of record are various treatment records from the veteran's 
private medical care providers.  In an April 1987 letter, the 
veteran's doctor, D.S., D.O., reported that he had treated 
the veteran for low back discomfort, which the veteran 
described as a constant aching pain with morning stiffness.  
The veteran related his in-service injury to Dr. D.S., and 
averred that he had had problems with his back off and on 
since that injury.  X-rays revealed some disc space narrowing 
present at L5, and some facet arthropathy was noted at the 
L4-L5-S1 level.

In a June 1990 treatment note, doctor D.S. reported that the 
veteran was being seen for treatment for an injury sustained 
at work the previous month.  The veteran reported that he had 
injured his back in the course of lifting a large, heavy 
refuse container to empty it into a dumpster.  Dr. D.S. noted 
that the veteran had been seen by him in April 1987 for a 
similar injury.  The veteran again reported to his doctor 
that his stiffness dated back to his1967 in-service injury, 
though he was relatively symptom free until his May 1990 
injury.  

The report of X-ray examination in June 1990 revealed no 
evidence of old or recent fracture or dislocation.  Five 
well-developed lumbar segments were present.  Spinous and 
transverse processes were intact.  No deformities were seen 
through the pars intra-articularis, right or left.  Lumbar 
lordosis was well maintained.  No other type of inflammatory 
or neoplastic bone disease could be identified.  The doctor 
concluded that the veteran had a resolving lumbosacral 
ligamentous sprain.  The doctor also indicated that there 
tended to be some evidence of early evolutionary herniated 
nucleus pulposus without evidence of nerve root compression.  

The record shows the veteran sustained another back injury at 
work in May 1994.  An emergency room treatment note authored 
by J.B., M.D., shows that the veteran denied any direct 
injury to the back, other than a twisting motion which 
apparently brought about the recurrence of pain.  The veteran 
was seen again by Dr. D.S. later in May 1994 for 
reevaluation.  An MRI was compatible with a right paracentral 
discogenic herniation at L4-L5 on the right side.  An L5 
radiculopathy was performed in late August 1994, and the 
veteran recuperated at home over the next three months.  

The veteran's physical therapist reported the veteran's 
progress in a report dated in October 1994.  The veteran 
reported that his work routinely required him to lift 20 to 
40-pound barrels of paper waste into a large barrel.  The 
larger barrel, weighing as much as 80 pounds, had to be 
emptied by the veteran into a dumpster.  

In 2001, the veteran submitted additional evidence in support 
of his claim.  Included was a letter from Dr. D.S.  The 
letter was prepared at the veteran's request in order to 
document the fact that the veteran had sustained a back 
injury in service.  Dr. D.S. noted that he found such 
evidence in the veteran's medical records, and could attest 
to that fact.  Dr. D.S. noted that that was all he could do--
simply document that the record of the injury was in the 
veteran's chart.  The doctor concluded that the veteran 
understood that he, the doctor, could not document anything 
between the 1967 injury and the time the veteran was first 
seen by Dr. D.S.  

Also submitted in 2001 were statements provided by the 
veteran, his siblings, his wife, and an Army buddy.  Except 
for the wife, they all wrote that they had seen the veteran's 
injured back shortly after the accident which caused the 
injury.  All testified that it was bruised and discolored.  
The veteran's buddy recorded that he remembered that the 
veteran needed help getting dressed after the accident.  The 
veteran's wife, whom he married in 1970, wrote that he had 
had a lot of pain and stiffness in his back throughout their 
marriage.  In his written statement, the veteran reiterated 
the details of the 1967 accident.  He also averred that he 
had complained many times to Army doctors about pain and 
stiffness in his lower back.  The veteran also said that he 
raised the issue of his back pain when he was being processed 
for separation from the service, but that a sergeant had told 
him that only men who are wounded or crippled can make a 
claim.  

Of record is the report of the orthopedic examination 
conducted in April 2004 pursuant to the Board's remand.  The 
examiner noted that he had reviewed the veteran's record, 
including the SMRs, and noted the in-service injury and the 
fact that the veteran had had no treatment for his back for 
about 20 years afterwards.  The examiner noted the veteran's 
history as provided by him, including ongoing back pain since 
the in-service injury, disc disease which developed over the 
years, and postoperative back difficulties.  The veteran 
reported that he still experienced some pain, aching, 
stiffness, and soreness in the back.  He occasionally 
experienced some paresthesia.  The veteran reported that he 
wore a brace at work, but he did not wear it for the 
examination.  He reported that he did not use a cane, and 
that he could perform normal daily activities and functions.  
His only medication was reportedly over-the-counter Advil.  

On examination, the back showed a well-healed scar with some 
soreness and tenderness on palpation.  Pain was exhibited on 
extremes of motion in range of motion testing.  The 
examiner's diagnosis was postoperative lumbar disc disease.  
The examiner noted that there was no history of any disc 
injury from 1967, and that no treatment was done for 20 
years.  It was also noted that the veteran had then 
subsequently sustained other injuries, and had developed disc 
disease and stenosis.  The examiner opined that it was not 
likely that the veteran's current symptoms were related to 
his in-service injury.  It was more likely, the examiner 
stated, that evolutionary disc disease resulted from 
naturally occurring phenomena as well as other injuries.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 

Here, there is evidence of a current low back disability, and 
there is evidence of an in-service injury to the low back.  
There is, however, no medical evidence of a nexus between the 
current disability and the in-service injury.  

The Board notes the record shows no additional complaints 
throughout the veteran's military service.  The veteran's 
separation medical clearance in 1969 revealed no 
abnormalities, and the veteran complained of none.  Some 
twenty years elapsed between the time of the veteran's in-
service injury and the first record of post-service treatment 
for a back strain.    

The VA examiner clearly indicated that there was likely no 
connection between the veteran's military service and his 
current disc condition.  This opinion is uncontradicted in 
the record.  Thus, while there is medical evidence of a 
current disability, there is no medical evidence of a nexus 
between the current disability and any in-service disease or 
injury.  

At the aforementioned hearing before the undersigned, the 
veteran indicated that he would try to locate the records of 
a general practitioner who had treated him in the 1970s, and 
submit them for consideration.  The only evidence 
subsequently submitted by the veteran consisted of duplicates 
of evidence already of record.

The only evidence of record supportive of the veteran's claim 
that his current spine disability is related to his military 
service consists of the lay statements of the veteran 
himself, and those of his wife, siblings, and buddy.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical diagnosis, by its 
very nature, requires specialized education, training, and 
experience.  Thus, while the veteran, his wife, siblings, and 
buddy are competent as laypersons to describe the symptoms of 
his spine disability, they are not competent to provide 
medical opinion as to its etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2001, shortly after VA's regulations implementing 
the VCAA were promulgated.  

Specifically regarding VA's duty to notify, the above 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information the RO was already seeking, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decision, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs 
and the private treatment records discussed above.  In 
addition, the veteran was afforded the videoconference 
hearing and the VA examination described above.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


